Citation Nr: 1451169	
Decision Date: 11/18/14    Archive Date: 11/26/14	

DOCKET NO.  13-09 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for bilateral hip disabilities, to include as secondary to bilateral knee disabilities.  

3.  Entitlement to service connection for a low back disability, to include as secondary to a bilateral knee and/or hip disabilities.  


REPRESENTATION
 
Appellant represented by:  Colorado Division of Veterans Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
The appellant
  
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1976 to June 1980, and from January 1981 to April 1984.  
 
This case comes before the Board of Veterans Appeals (Board) on appeal of an October 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
 
Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2014).  
 
This case was previously before the Board in March 2014, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  
 
 
FINDINGS OF FACT
 
1.  Bilateral knee disabilities were not shown to have been present in service, or for many years thereafter, nor is any knee disorder the result of any incident or incidents of the Veteran's period or periods of active military service.  
 
2.  Bilateral hip disabilities were not shown to have been present in service, or for many years thereafter, nor is any hip disorder the result of any incident or incidents of the Veteran's period or periods of active military service.  
 
3.  A low back disability is not shown to have been present in service, or for many years thereafter, nor is any back disorder the result of any incident or incidents to the Veteran's period or periods of active military service.  
 
 
CONCLUSIONS OF LAW
 
1.  Bilateral knee disabilities were not incurred in or aggravated by active military service, nor may osteoarthritis of the knees be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  
 
2.  Bilateral hip disabilities were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A; 38 C.F.R. § 3.303.  
 
3.  A low back disability was not incurred in or aggravated by active military service, nor may osteoarthritis of the thoracolumbar spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in April 2012 and March 2014 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 
 
Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a hearing before the undersigned in December 2013, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
 
Service Connection
 
The Veteran in this case seeks entitlement to service connection for bilateral knee and hip disabilities, as well as for a low back disability.  In pertinent part, it is contended that the Veteran injured his knees while rappelling from helicopters on various occasions in service.  It is additionally contended that the Veteran's current bilateral hip and low back disabilities are causally related to his knee disabilities.  
 
Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year of date of termination of such active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
 
Finally, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
 
Pursuant to applicable law and regulation, an increase in the severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  38 C.F.R. §§ 3.310(b).  
 
A review of service treatment records discloses that, at the time of a 1980 service separation examination the Veteran gave a history of a "trick" or locked knee.  However, a May 1980 separation physical examination of the Veteran's lower extremities conducted was entirely within normal limits, and no pertinent diagnosis regarding any knee disorder was noted. Significantly, at an April 1984 service separation examination the Veteran's lower extremities were once again within normal limits, with no pertinent diagnosis noted.  
 
At a May 1991 United States Air Force Reserve physical examination the Veteran denied any problems with swollen or painful joints, or a "trick" or locked knee.  He also denied problems with recurrent back pain.  A physical examination of the Veteran's lower extremities conducted at that time was within normal limits, and no pertinent diagnosis was noted.  Moreover, on subsequent Army National Guard physical examination in January 1992, the Veteran once again denied any problems with swollen or painful joints, a "trick" or locked knee, or recurrent back pain.  
 
In point of fact, the earliest clinical indication of the presence of any of the disabilities at issue is revealed by a VA examination dated in July 2012, slightly more than 28 years following the Veteran's discharge from active duty, at which time there was noted the presence of osteoarthritis of the knees.  A low back disability, including degenerative disc and/or joint disease of the lumbar spine, was first noted in December 2013, while a chronic hip disorder was first noted no earlier than January 2014, once again, decades following the Veteran's discharge from active duty.  
 
The Board acknowledges that, at the time of the aforementioned VA examination in July 2012, the examiner was of the opinion that the Veteran's bilateral knee osteoarthritis was likely related to the Veteran's "military work career," which is to say, "jumping and using parachutes," which likely resulted in degeneration and chronic traumatic injury to both knees.  However, all indications are that this opinion was offered without access to the Veteran's claims file.  Moreover, while it would appear that the appellant may have occasionally rappelled from helicopters, there is no indication whatsoever that, at any time during his period of active military service, he parachuted from either helicopters or other aircraft.  The Veteran's active duty personnel records are devoid of any award of the parachute badge, and there is no evidence that he ever attended basic airborne school.  Moreover, in an addendum opinion to the aforementioned examination dated in September 2012, the same VA examiner who had conducted the July 2012 examination indicated that, in light of normal radiographic studies of the Veteran's knees, he was unable to correlate the "past parachute jumping" which had been shown to cause traumatic knee injury and epidemiological studies with the Veteran's signs and symptoms of bilateral knee pain.  
 
Further, following a May 2014 VA examination which involved a full review of the Veteran's claims folder and electronic medical records, it was the opinion of the examiner that, while the Veteran did describe difficult landings when rappelling from heights in service, based on the fact that (a) the Veteran indicated that he first noted significant knee pain in 2012, which was very remote from his time in service and his episodes of rappelling; (b) that there was no documentation of any knee problem in service; and (c) that arthritic changes seen on current radiographic studies of the knees were extremely mild, while more significant changes would have been expected to have occurred over time were the Veteran's knee problems to have generally begun with significant trauma in service, it was much less likely than not that the Veteran's current knee conditions began in service.  Moreover, in the opinion of the examiner, the Veteran's low back and hip disorders were neither due to nor exacerbated by his knee conditions, with the rationale being that both of those disabilities became noticeable prior to the Veteran noting his knee condition.  
 
The Board finds the aforementioned opinion highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, to include pertinent medical records, and both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion).  The VA physician reviewed the Veteran's claims folder, discussed his medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  Hernandez-Toyens.  Under the circumstances, the Board is of the opinion that the preponderance of the most probative evidence of record is against a showing that either the Veteran's bilateral knee disability, hip disability, or low back disability had their origin during, or are otherwise related to his periods of active military service.  Moreover, given that service connection for a bilateral knee disability is not warranted, the Veteran is not entitled to awards of service connection for any hip and/or low back disability on the basis of a secondary relationship to osteoarthritis of the knees.  Accordingly, the Veteran's claims for service connection must be denied.  
 
In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F. 3d 1447 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of the disabilities at issue to his periods of active military service, or, in the case of his hip and low back disabilities, to osteoarthritis of the knees.  However, and as is clear from the above, those disabilities were first clinically documented many years following the Veteran's discharge from active duty.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  In the case at hand, there is no persuasive evidence suggesting a link between the disabilities at issue and the Veteran's periods of active military service.  Under the circumstances, service connection for bilateral knee and hip disabilities, as well as for a low back disability, must be denied.  
 
In reaching this determination, the Board has given due consideration to the Veteran's testimony given at the time of a hearing before the undersigned in December 2013.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the disabilities at issue to the Veteran's period or periods of active military service.  The Veteran's statements, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Although lay persons are competent to provide opinions on certain medical issues [See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issue as to the etiology of the disabilities in question falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER
 
Entitlement to service connection for a bilateral knee disability is denied.  
 
Entitlement to service connection for a bilateral hip disability, to include as secondary to a bilateral knee disability, is denied.  
 
Entitlement to service connection for a low back disability, to include as secondary to a bilateral knee or hip disability, is denied.  
 


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


